DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.

Response to Amendment
The amendment filed 04/29/2022 has been entered. Claims 1 and 3-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection of claims 1-20 previously set forth in the Final Office Action mailed 02/02/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 recite "one or more cross sections” in line 3 from the end of the claim. It is unclear whether or not this is the “one or more cross sections” in lines 5-6 from the end of the claim. For the examination purposes, Examiner of record takes this to be the same.
Claims 1 and 20 recite "one or more feature points” in line 2 from the end of the claim. It is unclear whether or not this is the “one or more feature points” in lines 1-2 of the “wherein” clause. For the examination purposes, Examiner of record takes this to be the same.
Claim 4 recites “a plurality of cross sections” in line 4. The relationship between this limitation and the “one or more cross sections” in claims 1 and 3 is unclear because it is unclear whether the cross sections in line 4 are the same as in claims 1 and 3. Also, even “in a case where a plurality of the feature points are detected” as in line 2 there could be just one cross section “different from the one cross section” rather than a plurality of cross sections. It is not clear whether or not each feature point uniquely corresponds to each cross-section different from the one cross section.
Claim 20 recites "the processor is further configured to determine” in line 1 of the “wherein” clause. There is insufficient antecedent basis for this limitation. Also, the “wherein” clause is not a step of the method, which makes the claim indefinite because it is unclear whether the method or the device is being claimed.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mischi et al (US 20200234446), hereinafter Mischi, in view of Matsumoto (US 20170164923), hereinafter Matsumoto, and Stolka et al (US 20160119529), hereinafter Stolka.
Regarding claim 1, Mischi teaches an ultrasound diagnosis apparatus (“system 100”, [0214]; Fig. 1; “a 2D transrectal ultrasound probe (C10-3v) and a Philips iU22 ultrasound system (Philips Healthcare, Bothell, Wash.)." [0167]) comprising:
an ultrasound probe (“a 2D transrectal ultrasound probe (C10-3v)" [0167]); and 
a processor (“The system 100 may be implemented in a computer by means of hardware and/or software.  The modules 101-104 may be hardware and/or software.  The system may include a processor and a memory for storing data and/or computer instruction which when executed on the processor, enable the system to perform the methods as described by the embodiments.” [0214]) configured to perform transmission (“insonified” [0168]) and reception (DCE-US acquisitions” [0167]) of an ultrasonic beam (an ultrasonic beam for the “ultrasound velocity field tractography” [0108]) from the probe toward a subject (“a 2D transrectal ultrasound probe (C10-3v)… DCE-US acquisitions were performed during 120 s” [0167]; “a most likely vascular structure" [0067]; “the received plurality of video frames;" [0080]; “organ of interest” [0006]; “a prostate;" [0108]; “tissue.” [0168]), into which contrast media including microbubbles is introduced (“The system may further include a module configured for determination of ultrasound-contrast-agent trajectories based on the velocity.” [0090]. “FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate;" [0108]. “When insonified, microbubbles exhibit a resonating behavior that is strongly nonlinear with respect to the incident pressure.  Exploiting this, a contrast agent-specific imaging mode based on a power modulation pulse scheme at 3.5 MHz was used to enhance sensitivity to microbubbles while suppressing linear backscattering from tissue.” [0168]); 
generate an ultrasound image of the subject (“hemodynamic parametric images” [0174]; Fig. 7 A-F; “FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red." [0196]) from a reception signal (“the received plurality of video frames;" [0080]) outputted by the probe ("In Dynamic Contrast-Enhanced Ultrasound imaging (DCE-US), the passage of an intravenously injected bolus of ultrasound contrast agents (UCAs) through an organ of interest is recorded with an ultrasound imaging system.  DCE-US is a minimally invasive diagnostic tool that allows analysis of vascularization, by imaging the intravenously injected microbubble bolus." [0006]); 
track movement of the microbubbles based on the ultrasound image (“tracking the ultrasound-contrast-agent trajectories at the seed point” [0071]; “probabilistic streamline tracking” [0198]) corresponding to one cross section of the subject (“2D … representation” [0069]; “2D video frames (i.e. 2D images) are assumed wherein a 2D local kernel is used." [0126]) to acquire trajectories of the microbubbles in the one cross section (“The generating a 2D … representation may include: initializing a predetermined set of particles at seed points; tracking the ultrasound-contrast-agent trajectories at the seed point; determining, for each particle, a propagation direction based on the velocity vectors and moving each particle by a predetermined step size in the projection direction.” [0069] - [0072].  “A local estimation of the microbubble flow velocity and directionality is obtained by describing the time-intensity relation between specific set of imaging voxels.  For 2D datasets, this can be (but is not limited to) the set that is closest to a uniformly spaced circular array of pixels." [0187]. “The implementation of the above discussed embodiment can be based on probabilistic streamline tracking, where said seed points will generate a plurality of potential trajectories based on said velocity vector field and a probabilistic model, wherein a figure of likelihood or merit is determined for each potential UCA trajectory.” [0198]); 
detect (“the algorithm evaluates” [0195]), as one or more feature points, one or more trajectories (“the tract” [0195]. The tract is a feature point. Note that this limitation is a contingent limitation that need not be performed if the limitation is not met.), in which a distance between a start point (“the seed point" [0071]) and an end point (“After each tract update, the algorithm evaluates whether one of the stopping criteria has been reached" [0195]. The algorithm stops at an end point) in a prescribed time range (“A temporal prediction of the system states, being the contrast agent concentration over space, can be defined in terms of the current system states, the time step,”   [0121]; “the tract has reached the maximum number of allowed vertices." [0195]. There is always a time limit for the execution of the algorithm, because it cannot run indefinitely; therefore the time range is prescribed, e.g., by a maximum number of time steps) is less than a prescribed value ("As was shown in FIG. 1B, a ring shaped kernel is used in an embodiment with an inner and outer radius of 1 mm and 1.5 mm, respectively." [0127]. A prescribed value is 1.5 mm; “the stopping criteria has been reached, i.e. if a) the tract is stuck within an integration cell, b) the tract has a velocity magnitude that is smaller than the minimally allowed value, v.sub.min” [0195]. The tract is detected once it’s determined that its velocity is less than v.sub.min or, equivalently, the tract length, which is the distance between the start and end points, is less than v.sub.min times the time range), among the trajectories of the microbubbles (“DCE-US tractograms” [0195]; “a plurality of potential trajectories” [0198]); and 
display the ultrasound image, the acquired trajectories and the detected one or more feature points on a display (“the method further includes: generating a 2D … representation of ultrasound -contrast-agent trajectories, the representation including a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2 or 3-dimensional velocity vector field.” [0067]-[0068]. “Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. “According to a further embodiment, the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” [0191]. “FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196] "Another example of the above described embodiment applied to 3D DCE-US imaging data is given in FIG. 12.  FIG. 12 shows a contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 3D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  Here it is also noted that preferably the output images are color images to facilitate interpretation." [0197]. The detected feature point is one of the acquired trajectories).  
Mischi also teaches that the processor further configured to obtain one or more additional ultrasound images (“63 DCE-US imaging planes” [0170]) corresponding to one or more cross sections (“Multiple planes” [0170]) of the subject (“recorded per patient.” [0170]) different (“ranging from base to apex” [0170]) from the one cross section in a case (“If there is no need for a relocation” [0116]) where one or more feature points are detected (“A block 16 represents a test whether a relocation of the local kernel is needed.  If there is no need for a relocation, the method continues with a block 17 which represents the estimating the velocity for at least some of the pixels/voxels of the video frames using the spatiotemporal dependency, otherwise the method goes to a block 18 which represents relocating the local kernel and block 14 is performed again.  Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed.” [0116]. “To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]).  
While Mischi teaches that the processor is further configured to determine the one or more feature points ("FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]. Feature points are blood vessels seen in Fig. 11a), Mischi does not explicitly teach that (1) an ultrasound probe has a transducer array; and that the one or more feature points correspond to one or more cross sections of a blood vessel extending along a direction of penetrating the one cross section vertically or in an inclined manner; and 
(2) the processor is further configured to create a message instructing a user to obtain one or more additional ultrasound images corresponding to one or more cross sections of the subject different from the one cross section.
However, regarding feature (1), in the ultrasound diagnostic imaging field of endeavor, Matsumoto discloses image processor, ultrasound diagnostic device including same, and image processing method, which is analogous art. Matsumoto teaches that an ultrasound probe (1, Fig. 13) has a transducer array (“the transmission focal point is shifted in the direction in which the transducer elements of the ultrasound probe 1 are arrayed.”  [0081], Fig. 13; “perform ultrasound transmission at different timings such that the ultrasound transmission timing changes at a fixed pitch along the transducer element array and becomes gradually later from one end of the transducer element array to the other end of the transducer element array.”  [0082]); and
the processor is further configured to determine the one or more feature points (211, 212, Fig. 5B; 201, 202, Fig. 6A; “a primary likelihood evaluation… the evaluation result indicates that the likelihood is high” [0099]) which correspond to one or more cross sections of a blood vessel (“short-axis cross-section of a blood vessel,” [0099], Figs. 5B, 6A) extending along a direction (Z, in the frame of reference of Figs. 5B, 6A) of penetrating the one cross section (XY, Fig. 5B) vertically (“circularity is 1" [0047], “the blood flow area is a short-axis cross-section of a blood vessel” [0099]; Blood flow area 201, Circularity 0.96, Fig. 7A) or in an inclined manner (“the blood flow image is a color Doppler image” [0046]; “for each blood flow area specified in the blood flow image, the individual characteristic obtainer 33 obtains an individual characteristic indicating the shape of the blood flow area (Step S410). Specifically, for each of the blood flow areas 201, 202, and 203 illustrated in FIG. 6A, the individual characteristic obtainer 33 obtains, as the individual characteristic of the blood flow area, a combination of a surface area, widths, and a circularity of the blood flow area. Specifically, the individual characteristic obtainer 33 obtains the X -direction width 301 and the Y-direction width 306 of the blood flow area 201, the X-direction width 302 and the Y-direction width 307 of the blood flow area 202, and X-direction width 303 and the Y-direction width 308 of the blood flow area 203. Further, the individual characteristic obtainer 33 obtains the circularity of each blood flow area by calculating (surface area.times.4.pi.)/(perimeter).sup.2. The greater the circularity, the closer the blood flow area is to a full circle, whose circularity is 1…FIG. 7A illustrates examples of the individual characteristics of the detected blood flow areas 201, 202, and 203. Note that individual characteristics 331 in FIG. 7A are to be used by the short-axis evaluator 51” [0047]. “(1) In embodiments 1 and 2, for each blood flow area, a primary likelihood evaluation supposing that the blood flow area is a short-axis cross-section of a blood vessel and a primary likelihood evaluation supposing that the blood flow area is a long-axis cross-section of a blood vessel are performed in parallel first, and then, a final evaluation of the blood flow area is performed” [0099]).
Therefore, based on Matsumoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mischi to have an ultrasound probe having a transducer array; and the processor that is further configured to determine the one or more feature points which correspond to one or more cross sections of a blood vessel extending along a direction of penetrating the one cross section vertically or in an inclined manner, as taught by Matsumoto, in order to facilitate evaluation of the blood flow area (Matsumoto: [0099]). 
Regarding feature (2), Mischi as modified by Matsumoto further does not teach that the processor further configured to create a message instructing a user to obtain one or more additional ultrasound images.
However, in the ultrasound diagnostic imaging field of endeavor, Stolka discloses a system and method for targeting feedback, which is analogous art. Stolka teaches that the processor further configured to create a message instructing a user to obtain one or more additional ultrasound images (“a handheld device may contain a feedback system (e.g., … audio, and/or visual) used to assist an operator in targeting…The feedback system may assist an operator in keeping an imaging device (e.g., an ultrasound probe) located at or above a target... If the imaging device is not conforming to the target area, the control unit may transmit operator feedback to instruct the operator to move in a particular direction.” [0030]. “The processing module may receive a selection of a target (… a vessel …) in the images from the ultrasound probe” [0056], Fig. 9 “the control unit may calculate another position for the imaging device 110." [0061]. “In 1140, the control unit may translate the position and pose deviation into feedback instructions. The feedback instructions providing instructions on moving the imaging device 110 towards target 1050 or towards a new position for the imaging device.” [0062]). 
Therefore, based on Stolka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi and Matsumoto to have the processor further configured to create a message instructing a user to obtain one or more additional ultrasound images, as taught by Stolka, in order to facilitate moving the probe towards a new position to continue measurements (Stolka: [0062]).
Regarding claim 3, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 1.
Mischi modified by Matsumoto does not teach that the one or more cross sections of the subject different from the one cross section are cross sections that are inclined with respect to the one cross section and pass through the one or more feature points.
However, in the ultrasound diagnostic imaging field of endeavor, Stolka discloses a system and method for targeting feedback, which is analogous art. Stolka teaches that the one or more cross sections of the subject different from the one cross section are cross sections that are inclined with respect to the one cross section (“In 1120, the control unit may determine an initial position and pose of the imaging device 110 (e.g., ultrasound probe) and/or feedback device. The position and pose may include the location and rotation of imaging device 110.” [0060]; “the control unit may calculate a new pose deviation based on the pose deviation of the imaging device and the relative pose between the multidirectional feedback device and the imaging device.” [0062]. The one or more cross sections are inclined with respect to the one cross section because the “pose deviation” [0062] is corrected using the feedback and because the “pose may include the location and rotation” [0060]) and pass through the one or more feature points (“The control unit may then calculate a deviation to another position and pose of the feedback device (e.g., a position and pose closer to the target or for a better view of the target), imaging device (e.g., ultrasound probe 110)” [0048]. The pose of the probe is adjusted to provide “a better view of the target” with the one or more feature points being points that lie in a scanning plane or cross section that provides “a better view of the target” [0048]).
Therefore, based on Stolka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Matsumoto, and Stolka to have the one or more cross sections of the subject different from the one cross section that are cross sections that are inclined with respect to the one cross section and pass through the one or more feature points, as taught by Stolka, in order to facilitate moving the probe towards a new position to continue measurements (Stolka: [0062]).
Regarding claim 6, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 3.
Mischi as modified by Matsumoto and Matsumoto further does not teach that the processor is further configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more additional ultrasound images.
However, in the ultrasound diagnostic imaging field of endeavor, Stolka discloses a system and method for targeting feedback, which is analogous art. Stolka teaches that the processor is further configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more additional ultrasound images (“The control unit may then calculate a deviation to another position and pose of the feedback device (e.g., a position and pose closer to the target or for a better view of the target), imaging device (e.g., ultrasound probe 110)” [0048]. “In 1140, the control unit may translate the position and pose deviation into feedback instructions. The feedback instructions providing instructions on moving the imaging device 110 towards target 1050 or towards a new position for the imaging device.” [0062]).
Therefore, based on Stolka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Matsumoto, and Stolka to have the processor that is further configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more additional ultrasound images, as taught by Stolka, in order to facilitate moving the probe towards a new position to continue measurements (Stolka: [0062]).
Regarding claim 11, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 1.
Mischi teaches that the processor is configured to: track movement of the microbubbles based on the one or more additional ultrasound images generated for the one or more cross sections of the subject different from the one cross section to acquire the trajectories of the microbubbles (“To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]. "Based on the histology results, regions of interest (ROI) of approximately 0.5 cm.sup.2 covering benign and malignant pixels were selected from the ultrasound data.  To mitigate errors due to plane mismatch between ultrasound and histology, the ROI's were selected by considering tumors that occur throughout 3 neighboring histology slices.  In total, the ROI's 
contained approximately 177.times.10.sup.3 time intensity curves, of which 51% was taken from benign regions." [0171]; "the amount of independent benign and malignant samples is conservatively set to the number of benign and malignant ROI's … as not all planes contained both suitable benign and malignant regions." [0172]; “the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” [0191]. Therefore, ROI's were analyzed for different planes corresponding to “neighboring histology slices” [0171] - [0172]); and   display the acquired trajectories on the display (“Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. "FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]).
Regarding claim 12, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 3.
Mischi teaches that the processor is further configured to: track movement of the microbubbles based on the one or more additional ultrasound images generated for the one or more cross sections of the subject different from the one cross section to acquire the trajectories of the microbubbles (“To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]. "Based on the histology results, regions of interest (ROI) of approximately 0.5 cm.sup.2 covering benign and malignant pixels were selected from the ultrasound data.  To mitigate errors due to plane mismatch between ultrasound and histology, the ROI's were selected by considering tumors that occur throughout 3 neighboring histology slices.  In total, the ROI's 
contained approximately 177.times.10.sup.3 time intensity curves, of which 51% was taken from benign regions." [0171]; "the amount of independent benign and malignant samples is conservatively set to the number of benign and malignant ROI's … as not all planes contained both suitable benign and malignant regions." [0172]; “the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” [0191]. Therefore, ROI's were analyzed for different planes corresponding to “neighboring histology slices” [0171] - [0172]); and   display the acquired trajectories on the display (“Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. "FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]).
Regarding claim 15, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 1.
 Mischi teaches that the contrast media is introduced into a blood vessel of the subject ("In Dynamic Contrast-Enhanced Ultrasound imaging (DCE-US), the passage of an intravenously injected bolus of ultrasound contrast agents (UCAs) through an organ of interest is recorded with an ultrasound imaging system." [0006]), and the processor further configured to create a blood vessel image of the subject (seen in Fig. 11a, [0196]) based on the trajectories of the microbubbles (“DCE-US is a minimally invasive diagnostic tool that allows analysis of vascularization, by imaging the intravenously injected microbubble bolus." [0006]; “generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” [0191]. “FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate. FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red." [0196]. "Another example of the above described embodiment applied to 3D DCE-US imaging data is given in FIG. 12.  FIG. 12 shows a contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 3D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  Here it is also noted that preferably the output images are color images to facilitate interpretation." [0197]. “The system may include a processor and a memory for storing data and/or computer instruction which when executed on the processor, enable the system to perform the methods as described by the embodiments.” [0214]).  
Regarding claim 16, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 15.
Mischi teaches the processor further configured to acquire blood vessel information of the subject (“the hemodynamics” [0179]; “the vascular features” [0192]) from the blood vessel image (“The above described embodiments can be used in a method for e.g. prostate cancer localization based on dynamic contrast enhanced ultrasound (DCE-US) imaging. By combining Wiener system identification and model-based parameter estimation, the proposed embodiments enable local characterization of the hemodynamics described by the dispersion coefficient (D), velocity (v), and Peclet number (Pe). The obtained parameters serve as features that relate to angiogenic activity. Stable estimates of the Wiener filter coefficients may be obtained by adopting an information theoretic criterion, allowing regularized matrix inversion by determining the pure signal subspace from the eigenvalues, without requiring any subjective threshold settings. Next, model-based Least Squares (LS) and Maximum Likelihood (ML) parameter estimators may be derived to estimate the dispersion coefficient and velocity.” [0179]; “an assessment of vascular features is performed based on the representation of ultrasound-contrast-agent trajectories, wherein the vascular features include representations of Tortuosity, Density, Branching and/or Regularity.” [0192]).
Regarding claim 17, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 16.
Mischi teaches that the blood vessel information is at least one of a shape of the blood vessel, a thickness of the blood vessel, the number of blood vessels, or a flow velocity of blood (“This goal is achieved by providing a method of estimating a velocity of a contrast agent,” [0012]; “estimating the velocity for at least some of the pixels/voxels of the video frames using the spatiotemporal dependency;” [0019].  “The system may further include: an estimator configured for estimating a plurality of time-delays (.tau.) between the temporal evolutions of contrast agent concentration obtained within the pixels/voxels in the local kernel, and a velocity determinator configured for determining the velocity by mapping the plurality of estimated time-delays to the spatial domain.” [0086] - [0088]. “FIG. 1A shows a flow chart of the method of estimating a velocity of a contrast agent according to an embodiment;” [0092]).
Regarding claim 18, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 16.
Mischi teaches that the processor is further configured to perform diagnosis of the subject based on the blood vessel information (“The estimated velocity can be used to diagnose cancer, such as prostate cancer.” Abstract. “In Dynamic Contrast-Enhanced Ultrasound imaging (DCE-US), the passage of an intravenously injected bolus of ultrasound contrast agents (UCAs) through an organ of interest is recorded with an ultrasound imaging system. DCE-US is a minimally invasive diagnostic tool that allows analysis of vascularization, by imaging the intravenously injected microbubble bolus. Of particular interest is the localization of neo-angiogenic vascularization associated with tumor growth and metastasis.” [0006]. “A quantitative analysis showed that the ML parameter estimates outperformed the LS estimates in terms of receiver operator characteristic (ROC) curve area at distinguishing benign from malignant pixels… Although the ML estimate of D performs worse than v, it does show diagnostic value and yields a ROC curve area of 0.73.” [0181]).
Regarding claim 20, Mischi teaches a method of controlling an ultrasound diagnosis apparatus (“This goal is achieved by providing a method of estimating a velocity of a contrast agent,” [0012]; “estimating the velocity for at least some of the pixels/voxels of the video frames using the spatiotemporal dependency;” [0019].  “FIG. 1A shows a flow chart of the method of estimating a velocity of a contrast agent according to an embodiment;” [0092]; “a 2D transrectal ultrasound probe (C10-3v) and a Philips iU22 ultrasound system (Philips Healthcare, Bothell, Wash.)." [0167]; “system 100”, [0214]; Fig. 1), the method comprising: 
performing transmission (“insonified” [0168]) and reception (“the received plurality of video frames;" [0080]; “DCE-US acquisitions” [0167]) of an ultrasonic beam (an ultrasonic beam for the “ultrasound velocity field tractography” [0108]) toward a subject (“DCE-US acquisitions were performed during 120 s” [0167]; “a most likely vascular structure" [0067]; “organ of interest” [0006]; “a prostate;" [0108]; “tissue.” [0168]), into which contrast media including microbubbles is introduced (“The system may further include a module configured for determination of ultrasound-contrast-agent trajectories based on the velocity.” [0090]. “FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate;" [0108]. “When insonified, microbubbles exhibit a resonating behavior that is strongly nonlinear with respect to the incident pressure.  Exploiting this, a contrast agent-specific imaging mode based on a power modulation pulse scheme at 3.5 MHz was used to enhance sensitivity to microbubbles while suppressing linear backscattering from tissue.” [0168]); 
generating an ultrasound image of the subject (“hemodynamic parametric images” [0174]; Fig. 7 A-F; “FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red." [0196]) from a reception signal (“the received plurality of video frames;" [0080]) to be output ("In Dynamic Contrast-Enhanced Ultrasound imaging (DCE-US), the passage of an intravenously injected bolus of ultrasound contrast agents (UCAs) through an organ of interest is recorded with an ultrasound imaging system.  DCE-US is a minimally invasive diagnostic tool that allows analysis of vascularization, by imaging the intravenously injected microbubble bolus." [0006]); 
tracking movement of the microbubbles based on the ultrasound image generated (“tracking the ultrasound-contrast-agent trajectories at the seed point” [0071]; “probabilistic streamline tracking” [0198]) corresponding to one cross section of the subject (“2D … representation” [0069]; “2D video frames (i.e. 2D images) are assumed wherein a 2D local kernel is used." [0126]) to acquire trajectories of the microbubbles in the one cross section (“The generating a 2D … representation may include: initializing a predetermined set of particles at seed points; tracking the ultrasound-contrast-agent trajectories at the seed point; determining, for each particle, a propagation direction based on the velocity vectors and moving each particle by a predetermined step size in the projection direction.” [0069] - [0072].  “A local estimation of the microbubble flow velocity and directionality is obtained by describing the time-intensity relation between specific set of imaging voxels.  For 2D datasets, this can be (but is not limited to) the set that is closest to a uniformly spaced circular array of pixels." [0187]. “The implementation of the above discussed embodiment can be based on probabilistic streamline tracking, where said seed points will generate a plurality of potential trajectories based on said velocity vector field and a probabilistic model, wherein a figure of likelihood or merit is determined for each potential UCA trajectory.” [0198]); 
detecting (“the algorithm evaluates” [0195]), as one or more feature points, one or more trajectories (“the tract” [0195]. The tract is a feature point), in which a distance between a start point (“the seed point" [0071]) and an end point (“After each tract update, the algorithm evaluates whether one of the stopping criteria has been reached" [0195]. The algorithm stops at an end point) in a prescribed time range (“A temporal prediction of the system states, being the contrast agent concentration over space, can be defined in terms of the current system states, the time step,”   [0121]; “the tract has reached the maximum number of allowed vertices." [0195]. There is always a time limit for the execution of the algorithm, because it cannot run indefinitely; therefore the time range is prescribed, e.g., by a maximum number of time steps) is less than a prescribed value ("As was shown in FIG. 1B, a ring shaped kernel is used in an embodiment with an inner and outer radius of 1 mm and 1.5 mm, respectively." [0127]. A prescribed value is 1.5 mm; “the stopping criteria has been reached, i.e. if a) the tract is stuck within an integration cell, b) the tract has a velocity magnitude that is smaller than the minimally allowed value, v.sub.min” [0195]. The tract is detected once it’s determined that its velocity is less than v.sub.min or, equivalently, the tract length, which is the distance between the start and end points, is less than v.sub.min times the time range), among the trajectories of the microbubbles (“DCE-US tractograms” [0195]; “a plurality of potential trajectories” [0198]); and
displaying the generated ultrasound image, the acquired trajectories and the detected one or more feature points (“the method further includes: generating a 2D … representation of ultrasound -contrast-agent trajectories, the representation including a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2 or 3-dimensional velocity vector field.” [0067]-[0068]. “Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. “According to a further embodiment, the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” [0191]. “FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196] "Another example of the above described embodiment applied to 3D DCE-US imaging data is given in FIG. 12.  FIG. 12 shows a contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 3D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  Here it is also noted that preferably the output images are color images to facilitate interpretation." [0197]. The detected feature point is one of the acquired trajectories).  
Mischi also teaches that the processor is further configured to obtain one or more additional ultrasound images (“63 DCE-US imaging planes” [0170]) corresponding to one or more cross sections (“Multiple planes” [0170]) of the subject (“recorded per patient.” [0170]) different (“ranging from base to apex” [0170]) from the one cross section in a case (“If there is no need for a relocation” [0116]) where one or more feature points are detected (“A block 16 represents a test whether a relocation of the local kernel is needed.  If there is no need for a relocation, the method continues with a block 17 which represents the estimating the velocity for at least some of the pixels/voxels of the video frames using the spatiotemporal dependency, otherwise the method goes to a block 18 which represents relocating the local kernel and block 14 is performed again.  Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed.” [0116]. “To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]).  
While Mischi teaches that the processor is further configured to determine the one or more feature points ("FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]. Feature points are blood vessels seen in Fig. 11a), Mischi does not explicitly teach that (1) the one or more feature points correspond to one or more cross sections of a blood vessel extending along a direction of penetrating the one cross section vertically or in an inclined manner and 
(2) the processor is further configured to create a message instructing a user to obtain one or more additional ultrasound images corresponding to one or more cross sections of the subject different from the one cross section in a case where one or more feature points are detected.
However, regarding feature (1), in the ultrasound diagnostic imaging field of endeavor, Matsumoto discloses image processor, ultrasound diagnostic device including same, and image processing method, which is analogous art. Matsumoto teaches that the processor is further configured to determine the one or more feature points (211, 212, Fig. 5B; 201, 202, Fig. 6A) (“a primary likelihood evaluation… the evaluation result indicates that the likelihood is high” [0099]) which correspond to one or more cross sections of a blood vessel (“short-axis cross-section of a blood vessel,” [0099], Figs. 5B, 6A) extending along a direction (Z, in the frame of reference of Figs. 5B, 6A) of penetrating the one cross section (XY, Fig. 5B) vertically (“circularity is 1" [0047], “the blood flow area is a short-axis cross-section of a blood vessel” [0099]; Blood flow area 201, Circularity 0.96, Fig. 7A) or in an inclined manner (“the blood flow image is a color Doppler image” [0046]; “for each blood flow area specified in the blood flow image, the individual characteristic obtainer 33 obtains an individual characteristic indicating the shape of the blood flow area (Step S410). Specifically, for each of the blood flow areas 201, 202, and 203 illustrated in FIG. 6A, the individual characteristic obtainer 33 obtains, as the individual characteristic of the blood flow area, a combination of a surface area, widths, and a circularity of the blood flow area. Specifically, the individual characteristic obtainer 33 obtains the X -direction width 301 and the Y-direction width 306 of the blood flow area 201, the X-direction width 302 and the Y-direction width 307 of the blood flow area 202, and X-direction width 303 and the Y-direction width 308 of the blood flow area 203. Further, the individual characteristic obtainer 33 obtains the circularity of each blood flow area by calculating (surface area.times.4.pi.)/(perimeter).sup.2. The greater the circularity, the closer the blood flow area is to a full circle, whose circularity is 1…FIG. 7A illustrates examples of the individual characteristics of the detected blood flow areas 201, 202, and 203. Note that individual characteristics 331 in FIG. 7A are to be used by the short-axis evaluator 51” [0047]. “(1) In embodiments 1 and 2, for each blood flow area, a primary likelihood evaluation supposing that the blood flow area is a short-axis cross-section of a blood vessel and a primary likelihood evaluation supposing that the blood flow area is a long-axis cross-section of a blood vessel are performed in parallel first, and then, a final evaluation of the blood flow area is performed” [0099]).
Therefore, based on Matsumoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mischi to have the processor that is further configured to determine the one or more feature points which correspond to one or more cross sections of a blood vessel extending along a direction of penetrating the one cross section vertically or in an inclined manner, as taught by Matsumoto, in order to facilitate evaluation of the blood flow area (Matsumoto: [0099]). 
Regarding feature (2), Mischi as modified by Matsumoto further does not teach that the processor further configured to create a message instructing a user to obtain one or more additional ultrasound images.
However, in the ultrasound diagnostic imaging field of endeavor, Stolka discloses a system and method for targeting feedback, which is analogous art. Stolka teaches that the processor further configured to create a message instructing a user to obtain one or more additional ultrasound images (“a handheld device may contain a feedback system (e.g., … audio, and/or visual) used to assist an operator in targeting…The feedback system may assist an operator in keeping an imaging device (e.g., an ultrasound probe) located at or above a target... If the imaging device is not conforming to the target area, the control unit may transmit operator feedback to instruct the operator to move in a particular direction.” [0030]. “The processing module may receive a selection of a target (… a vessel …) in the images from the ultrasound probe” [0056], Fig. 9 “the control unit may calculate another position for the imaging device 110." [0061]. “In 1140, the control unit may translate the position and pose deviation into feedback instructions. The feedback instructions providing instructions on moving the imaging device 110 towards target 1050 or towards a new position for the imaging device.” [0062]). 
Therefore, based on Stolka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi and Matsumoto to have the processor further configured to create a message instructing a user to obtain one or more additional ultrasound images, as taught by Stolka, in order to facilitate moving the probe towards a new position to continue measurements (Stolka: [0062]).

Claims 4, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mischi, Matsumoto, and Stolka as applied to claim 3, and further in view of Kondoh (US 20140276062), hereinafter Kondoh.
Regarding claim 4, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 3.
Mischi teaches a case where a plurality of the feature points are detected ("FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]. Feature points are blood vessels seen in Fig. 11a).
Mischi modified by Matsumoto does not teach that the processor is further configured to create a message for the user such that ultrasound images corresponding to a plurality of cross sections are obtained.

However, in the ultrasound diagnostic imaging field of endeavor, Stolka discloses a system and method for targeting feedback, which is analogous art. Stolka teaches that the processor is further configured to create a message (“audible directional indicators, and/or voice/speech samples” [0038]; “feedback instructions” [0062]) for the user such that ultrasound images corresponding to a plurality of cross sections (“higher-dimensional representation.” [0038]) are obtained (“The auditory and visual feedback may be in addition to or replace the haptic feedback commands…During translations and rotations of the imaging device, imaging data may be collected and compounded into a higher-dimensional representation.” [0038]. “In 1140, the control unit may translate the position and pose deviation into feedback instructions. The feedback instructions providing instructions on moving the imaging device 110 towards target 1050 or towards a new position for the imaging device.” [0062]).
Therefore, based on Stolka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Matsumoto, and Stolka to have the processor further configured to create a message for the user such that ultrasound images corresponding to a plurality of cross sections are obtained, as taught by Stolka, in order to collect and compound data into a higher-dimensional representation (Stolka: [0038]).
Mischi modified by Matsumoto and Stolka does not teach ultrasound images corresponding to a plurality of cross sections of the subject different from the one cross section passing through the respective feature points.  
However, in the ultrasound diagnostic imaging field of endeavor, Kondoh discloses ultrasound diagnostic device and method for controlling ultrasound diagnostic device, which is analogous art. Kondoh teaches ultrasound images corresponding to a plurality of cross sections (image (A)-(D), [0122], Figs. 7A-B) passing through the respective feature points ("The two-dimensional images of FIG. 7B include image (A) of the CCA 213, image (B) of the vicinity of the boundary between the CCA 213 and the bulb 214, image (C) of the vicinity of the Bif 217, and image (D) of the ICA 215 and the ECA 216.  As shown in FIG. 7b, image (A) includes one border 101 corresponding to the carotid artery cross-section, and is thus identifiable as the CCA 213 side.  Conversely, image (D) includes two borders, and is thus identifiable as the ICA 215 and ECA 216 side." [0122]. "In step 6 (S06), the bulb boundary determination unit 12 detects the boundary between the CCA and the bulb is detected as the inflection point based on the data in the cross-section analysis data storage unit 9 and the vascular direction data storage unit 11.  The inflection point at the boundary between the CCA and the bulb is detected by associating the perimeter and cross-sectional area of the border 101 with each respective frame of the three-dimensional volume data" [0124]. Feature points are portions of artery with unique features seen in A-D, Figs. 7A-B),
Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Mischi, Matsumoto, and Stolka to have ultrasound images corresponding to a plurality of cross sections of the subject different from the one cross section passing through the respective feature points, as taught by Kondoh, in order to facilitate measurements of carotid artery (Kondoh: [0132]).
Regarding claim 7, Mischi modified by Matsumoto, Stolka, and Kondoh teaches the ultrasound diagnosis apparatus according to claim 4.
Mischi and Matsumoto does not teach that the processor is further configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more additional ultrasound images.
However, in the ultrasound diagnostic imaging field of endeavor, Stolka discloses a system and method for targeting feedback, which is analogous art. Stolka teaches the processor configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more ultrasound images (“The auditory and visual feedback may be in addition to or replace the haptic feedback commands…During translations and rotations of the imaging device, imaging data may be collected and compounded into a higher-dimensional representation.” [0038]).
Therefore, based on Stolka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Matsumoto, Stolka, and Kondoh to have the processor configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more ultrasound images, as taught by Stolka, in order to collect and compound data into a higher-dimensional representation (Stolka: [0038]).
Regarding claim 13, Mischi modified by Matsumoto, Stolka, and Kondoh teaches the ultrasound diagnosis apparatus according to claim 4.
Mischi teaches that the processor further configured to: 
track movement of the microbubbles based on the one or more additional ultrasound images generated for the one or more cross sections of the subject different from the one cross section to acquire the trajectories of the microbubbles (“To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]. "Based on the histology results, regions of interest (ROI) of approximately 0.5 cm.sup.2 covering benign and malignant pixels were selected from the ultrasound data.  To mitigate errors due to plane mismatch between ultrasound and histology, the ROI's were selected by considering tumors that occur throughout 3 neighboring histology slices.  In total, the ROI's 
contained approximately 177.times.10.sup.3 time intensity curves, of which 51% was taken from benign regions." [0171]; "the amount of independent benign and malignant samples is conservatively set to the number of benign and malignant ROI's … as not all planes contained both suitable benign and malignant regions." [0172]; “the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” [0191]. Therefore, ROI's were analyzed for different planes corresponding to “neighboring histology slices” [0171] - [0172]); and   
display the acquired trajectories on the display (“Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. "FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]).
Mischi modified by Matsumoto, and Stolka does not teach the one or more ultrasound images corresponding to a plurality of cross sections of the subject different from the one cross section passing through the respective feature points.  
However, in the ultrasound diagnostic imaging field of endeavor, Kondoh discloses ultrasound diagnostic device and method for controlling ultrasound diagnostic device, which is analogous art. Kondoh teaches the one or more ultrasound images corresponding to a plurality of cross sections (image (A)-(D), [0122], Figs. 7A-B) passing through the respective feature points ("The two-dimensional images of FIG. 7B include image (A) of the CCA 213, image (B) of the vicinity of the boundary between the CCA 213 and the bulb 214, image (C) of the vicinity of the Bif 217, and image (D) of the ICA 215 and the ECA 216.  As shown in FIG. 7b, image (A) includes one border 101 corresponding to the carotid artery cross-section, and is thus identifiable as the CCA 213 side.  Conversely, image (D) includes two borders, and is thus identifiable as the ICA 215 and ECA 216 side." [0122]. "In step 6 (S06), the bulb boundary determination unit 12 detects the boundary between the CCA and the bulb is detected as the inflection point based on the data in the cross-section analysis data storage unit 9 and the vascular direction data storage unit 11.  The inflection point at the boundary between the CCA and the bulb is detected by associating the perimeter and cross-sectional area of the border 101 with each respective frame of the three-dimensional volume data" [0124]. Feature points are portions of artery with unique features seen in A-D, Figs. 7A-B),
Therefore, based on Kondoh’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined invention of Mischi, Matsumoto, Stolka, and Kondoh to have ultrasound images corresponding to a plurality of cross sections of the subject different from the one cross section passing through the respective feature points, as taught by Kondoh, in order to facilitate measurements of carotid artery (Kondoh: [0132]).


Claims 5, 8-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mischi, Matsumoto, and Stolka as applied to claim 1, and further in view of Weitzel et al (US 20130345566), hereinafter Weitzel.
Regarding claim 5, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 1.
Mischi modified by Matsumoto and Stolka does not teach that the one or more cross sections of the subject different from the one cross section are a plurality of cross sections parallel to the one cross section.
However, in the ultrasound diagnostic imaging field of endeavor, Weitzel discloses changes in carotid artery intima-media thickness, measured with standard B-mode ultrasound, and carotid vessel wall volume, measured with carotid 3D ultrasound (Abstract), which is the same art. Weitzel teaches that the one or more cross sections of the subject different from the one cross section are a plurality of cross sections parallel to the one cross section (“FIG. 16 shows the concept of data acquisition using stacked images from planar cross sections of duplex images stitched together into a 3D measurement field.” [0115]).
Therefore, based on Weitzel’s teachings, teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Matsumoto, and Stolka to have the different cross sections that are a plurality of cross sections parallel to the one cross section, as taught by Weitzel, in order to facilitate assessment of CV disease in high-risk groups (Weitzel: [0110]).
Regarding claim 8, Mischi modified by Matsumoto, Stolka, and Weitzel teaches the ultrasound diagnosis apparatus according to claim 5.
Mischi modified by Matsumoto does not teach that the processor is configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more additional ultrasound images.
However, in the ultrasound diagnostic imaging field of endeavor, Stolka discloses a system and method for targeting feedback, which is analogous art. Stolka teaches the processor configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more ultrasound images (“The auditory and visual feedback may be in addition to or replace the haptic feedback commands…During translations and rotations of the imaging device, imaging data may be collected and compounded into a higher-dimensional representation.” [0038]).
Therefore, based on Stolka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Matsumoto, Stolka, and Weitzel to have the processor configured to create the message instructing the user to move a position of the ultrasound probe and obtain the one or more ultrasound images, as taught by Stolka, in order to collect and compound data into a higher-dimensional representation (Stolka: [0038]).
Regarding claim 9, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 1.
Mischi modified by Matsumoto and Stolka does not teach that the one or more cross sections of the subject different from the one cross section are a plurality of sections having inclination angles different from one another with respect to the one cross section.
However, in the ultrasound diagnostic imaging field of endeavor, Weitzel discloses changes in carotid artery intima-media thickness, measured with standard B-mode ultrasound, and carotid vessel wall volume, measured with carotid 3D ultrasound (Abstract), which is the same art. Weitzel teaches that one or more cross sections of the subject different from the one cross section are a plurality of sections having inclination angles different from one another with respect to the one cross section (“Feedback of the angular position could be used to magnetically levitate this axis at a controlled elevation to control scanning.  This could be used to control the angle of insonification for Doppler based flow measurements, or could be used to sweep the transducer in an arc, so together with the linear motion, a 3D volume could be scanned.” [0080]. “FIGS. 5A-5S illustrate various aspects of using angle deflection during ultrasound scanning and/or ways to correlate Doppler angle to vessel position and blood flow direction.  The angle deflection is able to create scanning in a second direction at an angle to that of first scanning direction defined by the axis of the guide rails.” [0082]. “13.  The scanning device of claim 1, wherein the ultrasound transducer is mounted on a swivel base of the actuator or another base having a second scanning direction of freedom different than the first scanning direction of freedom, such that the ultrasound transducer is aligned for scanning along the 
linear path during scanning and has an orientation that changes in response to the swivel base or another base to scan at different angles during scanning along the linear path, wherein the orientation changes are either actively induced or passively induced.”).
Therefore, based on Weitzel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Matsumoto, and Stolka to have the different cross sections that are a plurality of sections having inclination angles different from one another with respect to the one cross section, as taught by Weitzel, in order to scan a 3D volume thereby facilitating assessment of CV disease in high-risk groups (Weitzel: [0080], [0110]).
Regarding claim 10, Mischi modified by Matsumoto, Stolka, and Weitzel teaches the ultrasound diagnosis apparatus according to claim 9.
Mischi teaches that the ultrasound probe is a probe that is able to perform scanning with the ultrasonic beam from the transducer array in a three-dimensional manner and obtain the ultrasound image ("Another example of the above described embodiment applied to 3D DCE-US imaging data is given in FIG. 12.  FIG. 12 shows a contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 3D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  Here it is also noted that preferably the output images are color images to facilitate interpretation." [0197]).
Mischi modified by Matsumoto does not teach that the processor is further configured to create the message to instruct the user to perform transmission and reception of an ultrasonic beam along scanning planes.
However, in the ultrasound diagnostic imaging field of endeavor, Stolka discloses a system and method for targeting feedback, which is analogous art. Stolka teaches that the processor is further configured to create the message to instruct the user to perform transmission and reception of an ultrasonic beam along scanning planes (“The auditory and visual feedback may be in addition to or replace the haptic feedback commands…During translations and rotations of the imaging device, imaging data may be collected and compounded into a higher-dimensional representation.” [0038]).
Therefore, based on Stolka’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Matsumoto, Stolka, and Weitzel to have the processor configured to create the message to instruct the user to perform transmission and reception of an ultrasonic beam along scanning planes, as taught by Stolka, in order to collect and compound data into a higher-dimensional representation (Stolka: [0038]).
Mischi modified by Matsumoto, Stolka, and Weitzel does not teach that the processor configured to perform transmission and reception of an ultrasonic beam along scanning planes having inclination angles different from one another while fixing a position of the ultrasound probe.
However, in the ultrasound diagnostic imaging field of endeavor, Weitzel teaches that the processor configured to perform transmission and reception of an ultrasonic beam along scanning planes having inclination angles different from one another while fixing a position of the ultrasound probe (“Feedback of the angular position could be used to magnetically levitate this axis at a controlled elevation to control scanning.  This could be used to control the angle of insonification for Doppler based flow measurements, or could be used to sweep the transducer in an arc, so together with the linear motion, a 3D volume could be scanned.” [0080]. “FIGS. 5A-5S illustrate various aspects of using angle deflection during ultrasound scanning and/or ways to correlate Doppler angle to vessel position and blood flow direction.  The angle deflection is able to create scanning in a second direction at an angle to that of first scanning direction defined by the axis of the guide rails.” [0082]. “13.  The scanning device of claim 1, wherein the ultrasound transducer is mounted on a swivel base of the actuator or another base having a second scanning direction of freedom different than the first scanning direction of freedom, such that the ultrasound transducer is aligned for scanning along the linear path during scanning and has an orientation that changes in response to the swivel base or another base to scan at different angles during scanning along the linear path, wherein the orientation changes are either actively induced or passively induced.”).
Therefore, based on Weitzel’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi, Matsumoto, Stolka, and Weitzel to have the processor configured to perform transmission and reception of an ultrasonic beam along scanning planes having inclination angles different from one another while fixing a position of the ultrasound probe, as taught by Weitzel, in order to scan a 3D volume thereby facilitating assessment of CV disease in high-risk groups (Weitzel: [0080], [0110]).
Regarding claim 14, Mischi modified by Matsumoto, Stolka, and Weitzel teaches the ultrasound diagnosis apparatus according to claim 5.
Mischi teaches that the processor further configured to: track movement of the microbubbles based on the one or more additional ultrasound images generated for the one or more cross sections of the subject different from the one cross section to acquire the trajectories of the microbubbles (“To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]. "Based on the histology results, regions of interest (ROI) of approximately 0.5 cm.sup.2 covering benign and malignant pixels were selected from the ultrasound data.  To mitigate errors due to plane mismatch between ultrasound and histology, the ROI's were selected by considering tumors that occur throughout 3 neighboring histology slices.  In total, the ROI's 
contained approximately 177.times.10.sup.3 time intensity curves, of which 51% was taken from benign regions." [0171]; "the amount of independent benign and malignant samples is conservatively set to the number of benign and malignant ROI's … as not all planes contained both suitable benign and malignant regions." [0172]; “the method of estimating includes generating a 2D or 3D representation of ultrasound -contrast-agent trajectories, wherein the representation includes a most likely vascular structure, via a predetermined number of seed particles that are associated with a path within the estimated 2D or 3D velocity vector field.” [0191]. Therefore, ROI's were analyzed for different planes corresponding to “neighboring histology slices” [0171] - [0172]); and   display the acquired trajectories on the display (“Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed." [0116]; Fig. 1A. "FIG. 11 shows a Contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 2D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red.” [0196]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mischi, Matsumoto, and Stolka as applied to claim 1, and further in view of Pedrizzetti et al (US 20080269611), hereinafter Pedrizzetti.
Regarding claim 19, Mischi modified by Matsumoto and Stolka teaches the ultrasound diagnosis apparatus according to claim 1.
Mischi teaches that the processor is further configured to perform coloring of the one or more detected feature points to make the display highlight the one or more feature points (“FIG. 11a is CUVT image, velocity values can be color coded from e.g. blue to red." [0196]. "FIG. 12 shows a contrast ultrasound velocity field tractography (CUVT) applied to in-vivo 3D transrectal dynamic contrast enhanced ultrasound imaging of a prostate.  Here it is also noted that preferably the output images are color images to facilitate interpretation." [0197]).
Mischi as modified by Matsumoto and Stolka further does not teach that the processor is configured to perform at least one of changing of color of the one or more detected feature points or marking on the one or more feature points to make the display highlight the one or more feature points.
However, in the ultrasound diagnostic imaging field of endeavor, Pedrizzetti discloses flow characteristic imaging in medical diagnostic ultrasound, which is analogous art. Pedrizzetti teaches that the processor is configured to perform at least one of changing of color of the detected feature points (“different color mapping” [0054]) or marking on the one or more feature points (“vortex indication” [0054]) to make the display highlight the feature point (“In act 46, the characteristic of the vortex is output.  The output is to memory or displayed to the user…The vortex may be highlighted or a vortex indication overlaid on the image based on the characteristics.  For example, different color mapping, shading, or a graphic highlight the vortex relative to other locations in the image is provided.” [0054]).
Therefore, based on Pedrizzetti’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mischi and Matsumoto to have the processor that is configured to perform at least one of changing of color of the one or more detected feature points or marking on the one or more feature points to make the display highlight the one or more feature points, as taught by Pedrizzetti, in order to highlight detected features (Pedrizzetti: [0054]).

Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Mischi and Matsumoto in view of Stolka. 

Response to the 35 U.S.C. §103 rejection arguments on pages 9-12 of the REMARKS.
Claims 1 and 3-20
The Applicant argues that “Matsumoto does not disclose or suggest the feature, "wherein the processor is further configured to create a message instructing a user to obtain one or more ultrasound images corresponding to one or more cross sections of the subject different from the one cross section in a case where one or more feature points are detected.” (Pages 10-11). These arguments are moot because the rejections are made over Mischi and Matsumoto in view of Stolka. Stolka discloses a system and method for targeting feedback, which is analogous art. Stolka teaches that the processor further configured to create a message instructing a user to obtain one or more additional ultrasound images (“a handheld device may contain a feedback system (e.g., … audio, and/or visual) used to assist an operator in targeting…The feedback system may assist an operator in keeping an imaging device (e.g., an ultrasound probe) located at or above a target... If the imaging device is not conforming to the target area, the control unit may transmit operator feedback to instruct the operator to move in a particular direction.” [0030]. “The processing module may receive a selection of a target (… a vessel …) in the images from the ultrasound probe” [0056], Fig. 9. “In 1140, the control unit may translate the position and pose deviation into feedback instructions. The feedback instructions providing instructions on moving the imaging device 110 towards target 1050 or towards a new position for the imaging device.” [0062]). Additionally, Mischi teaches that the processor is further configured to obtain one or more additional ultrasound images (“63 DCE-US imaging planes” [0170]) corresponding to one or more cross sections (“Multiple planes” [0170]) of the subject (“recorded per patient.” [0170]) different (“ranging from base to apex” [0170]) from the one cross section in a case (“If there is no need for a relocation” [0116]) where one or more feature points are detected (“A block 16 represents a test whether a relocation of the local kernel is needed.  If there is no need for a relocation, the method continues with a block 17 which represents the estimating the velocity for at least some of the pixels/voxels of the video frames using the spatiotemporal dependency, otherwise the method goes to a block 18 which represents relocating the local kernel and block 14 is performed again.  Finally at a block 19 the rendering the estimated velocity in a 2D or 3D image is executed.” [0116]. “To evaluate the potential of the developed imaging method at localizing prostate cancer, a clinical validation was carried out using a dataset consisting of 63 DCE-US imaging planes recorded from 25 patients that underwent radical prostatectomy. Multiple planes ranging from base to apex … recorded per patient.” [0170]).  Therefore, the combination of Mischi, Matsumoto, and Stolka meets claims 1 and 20 and respective limitations of the dependent claims. The dependent claims are not allowable because the respective base claims are not allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/YI-SHAN YANG/Acting SPE, Art Unit 3793